27 F.3d 565
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ervin WALLACE, Plaintiff Appellant,v.Donnie HILL, Jail Administrator, Chesterfield County Jail;Burnie W. Ballard, Esquire;  Ralph Freeman, Sheriff ofChesterfield County;  Earl Campbell, Jailer, ChesterfieldCounty Jail, Defendants Appellees.
No. 94-6154.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 17, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Robert S. Carr, Magistrate Judge.  (CA-93-2195-4-20AJ)
Ervin Wallace, appellant pro se.
Mark Wilson Buyck, Jr., L. Hunter Limbaugh, Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, SC, for appellees.
D.S.C.
DISMISSED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's order notifying Appellant of his rights to reply to the Defendant's motions to dismiss filed in his 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory, and deny Appellant's motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED